Mr. Justice Story
delivered the ¿pinion hf the Court. This is the case of an American ship,, which sailed from Charleston, S. C.,' with á cargo of rice, bound tq Lisbon, about the 28th of May, 1813, under the protection of a British license. ■ in the course of the voyage thé ship was captured by a British frigate, and sent into Bermuda for adjudication. Upon trial she was acquitted, and her cargo being prohibited from exportation, was afterwards sold by the agent - of the claimant at Bermuda, and the proceeds were remitted for his use. The ship sailed from Bermuda for the United States, in November, 1813, and upon her arrival at Newport, in Rhode-lslánd, was seized by the collector ¿f that port as forfeited to the United States. The libel contains four articles propounding the causes of forfeiture ; first, for the ship’s, having on board, and using a British licence ; secondly, for the ship’s being engaged in trade with the enemy; and, thirdly and fourthly, for usingia, British, license contrary to the act of congress of the 2d of August, 1813, ch. 5&. prohibiting the use of British licenses.
It is unnecessary to consider the two last articles *102which are founded upon statutable prohibitions, because, it is clear, that the two preceding articles, founded on the general law of prize, are sufficient to justify a condemnation jure belli, the proof of the facts being most clearly established.
The only questions which can arise in the cage, are whether the ship was liable to seizure for the asserted forfeiture, after her arrival in port; and, if so, whether the collector had authority to make the seizure. And . we are clearly of opinion in favour of the United States on both points. It is nót necessary, to enable the government to enforce condemnation in this case, that there should, be a capture on the high seas. By the general law of war, every American ship sailing under the pass, or license of the enemy, or trading, with the enemy, is deemed to be an enemy’s ship, and forfeited as prize. If captured on the high seas, by a commissioned vessel, the property may be condemned to the captors as enemy’s property; .if captured by an uncommissioned ship, .the capture is. still valid, and the property must be condemned to the United States. But the right of the go-, vernment to the forfeiture, is not founded on the capture; it arises4 from its general, authority to seize all enemies property coming into our ports during war; and also from its authority to enforce a forfeiture against its own citizens,-whenever the property.comes within, its reach. If, indeed, the mere arrival in port Would purge away the forfeiture, it would afford the utmost impunity to persons engaged in illegal traffic during war, for in most instances, the government *103would have no means of ascertaining the offence until after such arrival.
In respect to the other point, it is a general rule, that any person may seize any property forfeited to the use of the government, either by the municipal law, or by the law of prize, for the purpose of eh-forcing the forfeiture. And it depends upon the government itself, whether it will act upon the seizure. If it adopts the acts of the party, and proceeds to enforce the forfeiture by legal proeess, this is a sufficient recognition and confirmation of the seizure, and is of equal validity in law, with an original authority given to the party to make the seizure. The confirmation acts retroactively, and is equivalent to a command*
Decree affirmed, with costs-.